DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Preliminary Formalities
Instant Application No. 17/382,752 is a Divisional-type application of U.S. Application No. 17/208,807, now U.S. Patent No. 11,073,125.  In Application No. 17/208,807, a Restriction requirement between two distinct inventions, Groups I and II, was made, and Applicant elected Group II without traverse (see Applicant’s Interview Summary of 06/09/2021 and Notice of Allowance of 06/17/2021).  
In the instant application, claims 1-20 appear to be drawn to the invention of Group I.  Therefore, any subsequent claims drawn to Group II or other would be subject to election by original presentation (see 37 CFR 1.142(b) and MPEP § 821.03).
Claims 1-20 are rejected herein as failing to comply with the requirements of 35 U.S.C. §112 and those of 35 U.S.C. §102 and/or §103, as discussed hereinbelow.
Pursuant to MPEP 707.07(j), and for the purposes of assisting Applicant and expediting prosecution, it is respectfully noted that there does not appear to be any patentable subject matter disclosed in the application for the Group I invention.

Information Disclosure Statement
The information disclosure statement filed 08/04/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that 
Specifically, no legible copy of Foreign Document “WO 18/046979” was provided in the application.  As such, this document was not considered.
N.B. – Applicant appears to have mis-identified the document “WO 2018/046979 A1”, previously cited in parent Application No. 17/208,807.  It is respectfully noted that all cited references must be properly identified (37 CFR 1.98, MPEP 609.01).  For this document to be considered, the proper document code should be provided.

Drawings
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding the Figures, and especially Fig. 3 showing the claimed invention, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
a “first pipe fitting” (claim 1);
a “second pipe fitting” (claim 1);
a “turbo turbine” (claims 10, 20).
N.B. – If the features noted above are currently shown, but not labeled, in the Figure drawn to the elected invention, they should be labeled accordingly.
However, if any of the features above are not shown, and are subsequently added, support should be given from the disclosure as originally filed so as to obviate any future objection under 35 U.S.C. § 132(a).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 11 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 2, lines 2-3, the limitation “the fluid supplied by […] system flowing through” would be more clearly written as, e.g., —the fluid supplied by […] system and 
Regarding claim 2, line 4, the limitation “generate electricity” would be more clearly written as, e.g., —generate the electricity— so as to concord with the preamble of claim 1.
Regarding claim 11, line 6, the limitation “in response of the fluid flowing” would be more clearly and idiomatically written as, e.g., — in response [[of]] to the fluid flowing —.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 8, 18, the limitation “the turbine is configured to: generate distilled water based on causing a portion of the water flowing through the turbine to evaporate and condense, and convey the distilled water to a distilled water storage tank” in addition to being vague and indefinite regarding the manner of operation (see rejection under 35 U.S.C. §112(b) below), does not appear to have been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application convert flow energy into shaft power”1.  Turbines, as understood in the art, do not “generate distilled water” or “caus[e]” water “to evaporate and condense”.  Neither the claims nor the disclosure clearly describe any manner in which to accomplish the claimed subject matter, nor does the specification reasonably convey that the inventor may have had possession of such a device.
Regarding claims 9, 19, the limitation “a fluid recirculation loop configured to circulate fluid from the outlet to the supply distribution system when the building is not demanding fluid” does not appear to have been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention..  Notably, in light of the specification, it appears that with inclusion of a “fluid recirculation loop,” and eliminating “demand” of fluid from the building, the apparatus would cease to function.  As shown in Fig. 3, and supposing that “water main 108” and “recirculation loop 306” were both initially empty of fluid, if fluid is being fed in via “water main 108” to “turbine 302” and then returning via “recirculation loop 306,” without any water exiting via “first path 304” (i.e., “when the building is not demanding fluid” as set forth in the claims), then, supposing the fluid returns back to the junction between 306 and 108, it would no longer be able to flow, as “water main 108” would be filled with water, both to the left and to the right of the junction.  Furthermore, no secondary outlet for the water is provided (since, “when the building is not demanding fluid,” no fluid passes through “first path 304” via 
Regarding claims 10, 20, they are dependent on claims 8, 18, respectively, and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-20, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, 
Furthermore, it is noted that if Applicant chooses to amend the claimed invention, including with any suggested language which may be provided below, such claim amendments would, of course, need to find support in the original disclosure to satisfy the requirements of 35 U.S.C. 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.  
Regarding claims 1, 11, the limitation “the turbine [further] comprises a conversion circuit” is vague and indefinite.  
First, the claims each fail to make clear what may comprise the “conversion circuit,” including what element(s) and/or value(s) may be intended to be processed by the “conversion circuit”—i.e., what is being converted.  Since, pursuant to, at least, MPEP 2111.01(I) and MPEP 904.01, the Examiner must give the pending claims their broadest reasonable interpretation, the phrase “a conversion circuit” could be interpreted simply as a portion of the fluidic circuit/piping interconnecting the “supply distribution system” to the building via the turbine.  Appropriate clarification and amendment of the claim are requested. 
Second, should the intended scope of the limitation “a conversion circuit” be, e.g., an electrical conversion circuit for converting generated electricity from one form to another, it is respectfully noted that doing so would amount to redefining the term “turbine” to mean a device which, “compris[ing] a conversion circuit” could convert electricity from one form to another.  However, as understood in the art of hydroelectric power generation, a “turbine” is defined as, e.g., “a turbomachine in which a rotor [turbine wheel] or impeller is caused to rotate and convert 2.  Turbines do not typically include “a conversion circuit” and thus Applicant appears to be claiming something which is technically inaccurate.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
For the purpose of examination, the phrase “wherein the turbine [further] comprises a conversion circuit” will be interpreted as, e.g., —wherein the system [further] comprises a conversion circuit— (note that appropriate amendment of claim 11, mutatis mutandis, should also be made).
Regarding claim 1, the limitation “when the building demands the fluid through the input pipe the fluid flows through the turbine” is vague and indefinite.  Notably, the claim fails to make clear whether i) the “building” is actively “demand[ing]” a flow of “the fluid” and, if so, what such a “demand[]” may comprise and how the “demands” are being executed (i.e., if there is a controller, etc., which actively “demands the fluid” or not); or, ii) if the limitation is simply intended to indicate that a flow of fluid passing from the “supply distribution system” toward the “building” passes through the “turbine”.  In light of the disclosure, it appears the second interpretation is more accurate—i.e., when fluid flows through the input pipe to the building, the fluid flows through the turbine. 
Regarding claims 2, 12, the limitation “reduce a pressure of the fluid from a first pressure to a second pressure between the inlet and the outlet” is vague and indefinite.  
First, the phrase of “reduce a pressure […] between the inlet and the outlet” is not idiomatic and is thus unclear.  If the intended phrase is, e.g., to —reduce a pressure from a first pressure at the inlet to a second pressure at the outlet—, such should be clarified.  
Secondly, the limitation recites function rather than structure.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).
Here, it appears the pressure reduction is simply a result of fluid flow passing through the turbine—since the fluid is transferring kinetic energy to the turbine to turn the turbine, the fluid’s pressure would necessarily be reduced—and the claimed invention would not appear to require any additional structure than that already set forth in order to accomplish the limitation.  To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how the “turbine” may be “configured to reduce a pressure”—such as by specifying a particular structure that would allow performance of the claimed function.  Alternatively, it will be understood that the reduction in pressure is, as discussed above, simply a result of passing the fluid through the turbine, which result would necessarily be taught by any similar prior art structure.
Regarding claims 8, 18, the limitation “the turbine is configured to: generate distilled water based on causing a portion of the water flowing through the turbine to evaporate and condense, and convey the distilled water to a distilled water storage tank” is vague and 3.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “turbine” in claims 8, 18 appears to be used by the claims to mean, e.g., “fresh/distilled water generator,” while the accepted meaning is “a turbomachine in which a rotor [turbine wheel] or impeller is caused to rotate and convert flow energy into shaft power”2.  The term is indefinite because the specification does not clearly redefine the term, and is further unclear because the functional language claimed would not appear technically achievable by a “turbine”.
Furthermore, the limitation recites function rather than structure.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).  The recited function does not appear to follow from the structure recited in the claim (i.e., a turbine, as it is generally understood, does not and is typically not 
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how a “turbine” may be “configured to generate distilled water […]”—such as by specifying a particular structure that would allow performance of the claimed function.
Regarding claims 9, 19, the limitation “a fluid recirculation loop configured to circulate fluid from the outlet to the supply distribution system when the building is not demanding fluid” is vague and indefinite.  Notably, in light of the specification, it appears that with inclusion of a “fluid recirculation loop,” the apparatus would cease to function.  As shown in Fig. 3, and supposing that “water main 108” and “recirculation loop 306” were both initially empty of fluid, if fluid is being fed in via “water main 108” to “turbine 302” and then returning via “recirculation loop 306,” without any water exiting via “first path 304” (i.e., “when the building is not demanding fluid” as set forth in the claims), then, supposing the fluid returns back to the junction between 306 and 108, it would no longer be able to flow, as “water main 108” would be filled with water, both to the left and to the right of the junction.  Furthermore, no secondary outlet for the water is provided (since, “when the building is not demanding fluid,” no fluid passes through “first path 304” via “shutoff valve 208”).  Thus, as disclosed, the system including a “fluid recirculation loop” would not appear to function “to circulate water from the outlet to the supply distribution system when the building is not demanding fluid” as claimed.
Regarding claims 10, 20, the limitation “the turbine is a turbo turbine” is vague and indefinite.  Notably, the claims fail to make clear what the intended metes and bounds of a “turbo turbine” may be, including how a “turbo turbine” may be structurally differentiated from 
Regarding claim 11, the limitations “the first pipe,” “the building” (multiple instances), “the pipe” (it’s unclear to which “pipe”-related element reference is intended to be made) are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claims 12, 16, 19, the limitation “the building” is recited.  There is insufficient antecedent basis for this limitation in the claims.
Regarding claim 16, the limitation “a conversion circuit” is vague and indefinite.  Notably, the claim fails to make clear whether the newly-recited “a conversion circuit” is the same as, or separate and distinct from, the “a conversion circuit” feature introduced in claim 11, upon which claim 13 is dependent.
Regarding claims 2-10 and claims 12-20, they are dependent on claims 1, 11, respectively, and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claims 10, 20, as discussed hereinabove, the claims fail to make clear what the intended metes and bounds of a “turbo turbine” may be, including how a “turbo turbine” may be structurally differentiated from the “turbine” set forth in claims 1, 11, upon which claims 10, 20 are respectively dependent.  Consequently, claims 10, 20 do not appear to further limit the subject matter of claims 1, 11, upon which they respectively depend.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Regarding claims 1, 11, whereas it appears that the reference discloses all the structural limitations, and associated method, of the claims, since the metes and bounds of the claimed invention have not been clearly and definitely set forth as required by 35 U.S.C. § 112(b), it cannot be determined whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, including all properties and/or functions.  Therefore, the following rejection is made and the burden of proof is shifted to Applicant.
Claims 1, 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Kazanjian et al. (US 6,765,308 B1) or, in the alternative, under 35 U.S.C. 103 as obvious over Kazanjian et al. (US 6,765,308 B1) in view of Sturm (US 4,122,381).
Regarding claims 1, 11, as best understood, Kazanjian et al. discloses a system for generating electricity based on a fluid flow (hydro-energy conversion system 10), and an associated method, the system comprising: 
a first pipe fitting (lower/input pipe fitting, no separate number given, connecting input plumbing fitting 30 to main water line; see Fig. 1) configured to couple to a pipe (vertical pipe, no separate number given; see Fig. 1) that supplies the fluid to a building from a supply distribution system (residential water system, no separate number given; see, e.g., column 1, lines 13-15); 

a second pipe fitting (upper/output pipe fitting, no separate number given, connecting output plumbing fitting 32 to main water line; see Fig. 1) arranged in fluid communication with the outlet (outlet plumbing fitting 32) of the turbine and configured to couple the turbine to an input pipe of the building, 
wherein the system further comprises a conversion circuit (including, e.g., charge controller 44 and/or DC-to-AC power inverter 42), and also appears to teach
wherein when the building demands the fluid through the input pipe the fluid flows through the turbine (see, e.g., col. 1, ll. 13-19: when water is ‘demanded’ for use to wash clothing, watering the lawn or taking a shower, the system uses the flow to generate power).
Now, whereas Kazanjian et al. appears to teach the above limitation regarding “when the building demands the fluid through the input pipe, the fluid flows through the turbine,” the following is also noted so as to obviate any disagreement.
On the other hand, Sturm (Figure 1) discloses a system for generating electricity based on a fluid flow (home power station for converting power of water flowing to, through, or from the water system of a residential or commercial building into electrical energy; see, e.g., column 1, lines 6-10), comprising: 
a pipe that supplies the fluid to a building from a supply distribution system (water system of a residential or commercial building; see, e.g., col. 1, l. 68 to col. 2, l. 8); 
a turbine (hydraulic turbine 1) comprising an inlet (inlet 4) and an outlet (outlet 5) in fluid communication with the pipe (see, e.g., col. 1, l. 68 to col. 2, l. 8); 

wherein when the building demands the fluid through the input pipe the fluid flows through the turbine (see, e.g., col. 1, l. 68 to col. 2, l. 4: “the turbine can be connected to the water system of a residential or commercial building such that water from such system flows into the volute inlet and out of the volute outlet to continue its travel through the system”; see also, e.g., col. 2, ll. 9-12: “as water flows through the building water system, turbine 1 drives a generator 6”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to understand the system of Kazanjian et al. as operating in the manner set forth explicitly by Sturm—i.e., that as the building demands water, the water flows through the input pipe and through the turbine—and/or, alternatively, to modify the system of Kazanjian et al. so as to operate in such a manner, as taught by Sturm, for the purpose of converting the power of water flowing to, through or from the water system of a residential or commercial building into electrical energy, and to storing such electrical energy for supplemental or emergency use (see col. 1, ll. 6-10).

Claim Rejections - 35 USC § 103
Claims 2-4, 6, 7, 12-14, 16, 17, as best understood, are rejected under 35 U.S.C. 103 as obvious over Kazanjian et al. (US 6,765,308 B1) and/or Kazanjian et al. (US 6,765,308 B1) and Sturm (US 4,122,381), and further in view of Hogan (US 7,347,135 B2).
Regarding claims 2, 12, as best understood, Kazanjian and/or the combination of Kazanjian and Sturm further discloses and/or renders obvious that the turbine is configured to: 

generate electricity (Kazanjian: via generator 48) in response to rotation of the turbine (Kazanjian: see, e.g., col. 4, ll. 56-65), and
reduce a pressure of the fluid from a first pressure to a second pressure between the inlet and the outlet (Kazanjian: see, e.g., col. 4, ll. 56-65: water pressure forces the hydraulic turbine blades 14 to spin; after having transferred energy to the turbine, and due to friction losses with the turbine, the water pressure at the outlet of the turbine would be less than the water pressure at the inlet of the turbine4).
Now, as best understood, Kazanjian would appear to teach and/or render obvious the feature of reducing a pressure from a first pressure to a second pressure between the inlet and the outlet, as discussed above.  
However, Kazanjian appears to be silent regarding establishing the second pressure based on an input pressure requirement of the building.  Firstly, it is noted that it would appear to have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set/establish the second pressure to one compatible with/based on an input pressure requirement of the building, for the purpose of providing water both at a high enough pressure to satisfactorily supply water to all water-consuming devices, while not exceeding the pressure limitations of the devices, thereby avoiding damage to the building’s plumbing and the water-
On the other hand, Hogan (Figure 1) discloses a system for generating electricity based on a fluid flow (using a fluid pressure driven generator 1), wherein the turbine is configured to:
rotate in response to a kinetic energy of the fluid supplied by a pipe (e.g., input pipe from high-pressure water source 22; see Fig. 1) from the supply distribution system (municipal water supply system, no separate number given; see, e.g., col. 2, l. 60 to col. 3, l. 15) flowing through the turbine (fluid pressure driven generator 1), 
generate electricity in response to rotation of the turbine (via, e.g., electric generator 30; see Fig. 5), and
reduce a pressure of the fluid from a first pressure to a second pressure between the inlet and the outlet, wherein, most notably, the second pressure is established based on an input pressure requirement of the building (see, e.g., col. 2, l. 60 to col. 3, l. 15: the fluid at the inlet is input from a first, high pressure water source from a municipal water supply system, whereas the fluid at the outlet is to a second, low pressure water supply, at a pressure sufficient for most residential or commercial uses, such as 20-30 psi).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kazanjian with the explicit teaching of reduction of pressure based on a building’s input pressure requirement, as taught by Hogan, where Kazanjian appears silent regarding further details of setting/establishing pressure based on a building’s input pressure requirement, and Hogan teaches a suitable reduction in water pressure, where the selection of a known configuration based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07). 
Regarding claims 3, 13, the combination of Kazanjian and Hogan and/or the combination of Kazanjian, Sturm, and Hogan further renders obvious a storage device (Kazanjian: battery pack 40) configured to store at least a portion of the generated electricity.
Regarding claims 4, 14, the combination of Kazanjian and Hogan and/or the combination of Kazanjian, Sturm, and Hogan further renders obvious that the storage device comprises one or more battery packs (Kazanjian: battery pack 40).
Regarding claims 6, 16, the combination of Kazanjian and Hogan and/or the combination of Kazanjian, Sturm, and Hogan further renders obvious that the conversion circuit (Kazanjian: charge controller 44 and/or DC-to-AC power inverter 42) is configured to: 
condition the generated electricity generated by the turbine for consumption by the building (Kazanjian: charge controller 44 conditions the electricity generated by generator 48 to be charged in battery pack 40 and further conditions the stored electricity via DC-to-AC power inverter 42 to alternating current electrical power to be supplied to a home-owner—i.e., for consumption by the building; see, e.g., col. 4, ll. 63-65), and 
convey the conditioned electricity to the building via one or more conductors (Kazanjian: conductor, no separate number given; see Fig. 15).
Regarding claims 7, 17, the combination of Kazanjian and Hogan and/or the combination of Kazanjian, Sturm, and Hogan further renders obvious that the conversion circuit (Kazanjian: charge controller 44 and/or DC-to-AC power inverter 42) is further configured to convert the conditioned electricity to an alternating current signal prior to the conveying of the conditioned electricity to the building (Kazanjian: the stored electricity is conditioned via DC-to-6).
Claims 5, 15 are rejected under 35 U.S.C. 103 as obvious over Kazanjian et al. (US 6,765,308 B1) and Hogan (US 7,347,135 B2) and/or Kazanjian et al. (US 6,765,308 B1), Sturm (US 4,122,381), and Hogan (US 7,347,135 B2), and further in view of Ordinary Skill in the Art.
Regarding claims 5, 15, the combination of Kazanjian and Hogan and/or the combination of Kazanjian, Sturm, and Hogan renders obvious the invention as claimed in claims 3, 13, respectively, including a storage device (Kazanjian: battery pack 40) to store at least a portion of the generated electricity. 
However, whereas Kazanjian teaches the use of one or more battery packs for storing the electricity, Kazanjian appears to be silent regarding the specific use of one or more super-capacitors to store the electricity.
On the other hand, the use of capacitors and super-capacitors for storing electricity is very well known in the art.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and associated method of Kazanjian and/or the combination of Kazanjian and Sturm with the explicit use of one or more super-capacitors for storing the generated electricity, for the purpose of, e.g., providing a faster discharging of the stored electricity, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson,
Claims 8, 10, 18, 20, as best understood, are rejected under 35 U.S.C. 103 as obvious over Kazanjian et al. (US 6,765,308 B1) and/or the combination of Kazanjian et al. (US 6,765,308 B1) and Sturm (US 4,122,381), and further in view of Levin (US 2007/0051613 A1).
Regarding claims 8, 18, as best understood, Kazanjian and/or the combination of Kazanjian and Sturm further discloses and/or renders obvious the invention as claimed, including that the fluid is water (Kazanjian: see, e.g., col. 3, ll. 59-61).
However, the reference(s) appear(s) to be silent regarding the possibility of generating distilled water.  Though, in light of the ambiguities of the claimed invention as well as the apparent lack of written description in the disclosure regarding how a “turbine” may be “configured to generate distilled water […],” the following is noted for the purposes of expediting prosecution.
On the other hand, Levin (Figures 1-6) discloses a system configured to:
generate distilled water based on causing water to evaporate and condense (see, e.g., ¶¶ 6, 11, 12: domestic tap water purifier/distiller using combined evaporation and condensation processes), and 
convey the distilled water to a distilled water storage tank (distillate container 101 with tap for dispensing the generated distilled water; see, e.g., ¶ 14).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kazanjian7 with the generation of distilled water via evaporation and condensation, as taught by Levin, for the purpose of 
Regarding claims 10, 20, as best understood, the combination of Kazanjian and Levin and/or the combination of Kazanjian, Sturm, and Levin further renders obvious that the turbine is a turbo turbine (Kazanjian: hydraulic turbine rotor, no separate number given, including hydraulic turbine blades 14 attached to a hydraulic turbine rotor 12, and housed within turbine housing 16; see, e.g., Figs. 3, 4).
Claims 9, 19, as best understood, are rejected under 35 U.S.C. 103 as obvious over Kazanjian et al. (US 6,765,308 B1) and/or the combination of Kazanjian et al. (US 6,765,308 B1) and Sturm (US 4,122,381), and further in view of Kellicker et al. (US 2018/0180303 A1).
Regarding claims 9, 19, as best understood, Kazanjian and/or the combination of Kazanjian and Sturm further discloses and/or renders obvious the invention as claimed, but the reference(s) appear(s) to be silent regarding the possibility of a fluid recirculation loop.  However, the principle of a fluid recirculation loop is well known in the art
On the other hand, Kellicker et al. (Figure 3) discloses a residential water system notably comprising a fluid recirculation loop (recirculation line 132) configured to circulate fluid from an outlet (e.g., outlet 42 of water pump 40) to the supply distribution system (e.g., water tank 102) when the building is not demanding fluid (here, when hot water taps 108, 110, 112 are closed).  As also discussed in para. [0002], it is well known that hot water is often continually circulated within the closed water system of a house or business, in order to have hot water available substantially immediately.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 4,272,686 to Suzuki, US 4,142,367 to Guisti et al., and US 2,276,714 to Brown all appear to teach and/or render obvious systems for generating electricity based on a fluid flow, as set forth in at least claims 1, 11.
Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
November 12, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Oxford Dictionary of Mechanical Engineering. © Oxford University Press. 2013.
        2 Oxford Dictionary of Mechanical Engineering. © Oxford University Press. 2013.
        3 Oxford Dictionary of Mechanical Engineering. © Oxford University Press. 2013.
        4 Said differently, the fluid passing through the turbine does mechanical work on the turbine.  Using the law of Conservation of Energy, it can be shown that for work done on the turbine to be positive (which is the case, since the turbine is caused to turn rather than stay stationary), the pressure at the input side of the turbine must be greater than pressure at the output side of the turbine.  This is taking into account the input and output diameters being the same (i.e., no narrowing or widening of the pipe diameter) and water being an essentially incompressible fluid.  As currently presented, the features of Claim 2, absent further structural limitations, would have been obvious in view of Kazanjian and/or the combination of Kazanjian and Sturm, as outlined above.
        5 N.B. – Sturm also provides such functionality: see, e.g., Fig. 1, via inverter 10 to AC loads of the building.
        6 N.B. – Sturm also provides such functionality: see, e.g., Fig. 1, via inverter 10 to AC loads of the building.
        7 For example, electricity generated by the system of Kazanjian et al. may be used to supply the electrical heater of Levin (see, e.g., ¶ 17 of Levin).